--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FS Investment Corporation 8-K [fsic-8k_021512.htm]
 
Exhibit 10.2
 
SUPPLEMENTAL INDENTURE NO. 1, dated as of February 15, 2012 (this “Supplemental
Indenture”), between Locust Street Funding LLC, a Delaware limited liability
company (the “Issuer”), and Citibank, N.A., a national banking association,
organized and existing under the laws of United States of America, as trustee
(the “Trustee”), to the Indenture, dated as of July 21, 2011, between the Issuer
and the Trustee (as amended, supplemented and modified from time to time, the
“Indenture”).
 
WHEREAS, pursuant to Article VIII of the Indenture and subject to certain
conditions stated therein, the Issuer and the Trustee may enter into a
supplemental indenture in order to amend the Indenture;
 
WHEREAS, the Issuer desires to enter into this Supplemental Indenture to effect
certain amendments, as set forth herein;
 
WHEREAS, with the consent of not less than a Majority of the Controlling Class,
the Issuer and the Trustee at any time and from time to time may enter into one
or more supplemental indentures for the purpose of amending, modifying or
waiving any provision of the Indenture;
 
WHEREAS, all the other requirements set forth in Article VIII of the Indenture
with respect to the execution of this Supplemental Indenture have been satisfied
or waived; and
 
WHEREAS, the Issuer desires to amend the Indenture in accordance with the terms
and conditions set forth below.
 
NOW THEREFORE, in consideration of the foregoing premises, the parties mutually
agree as follows for the benefit of each other and for the benefit of the
Noteholders:
 
 
PART I
 
Definitions
 
PART 1.1.   Defined Terms.  Terms for which meanings are provided in the
Indenture are, unless otherwise defined herein or the context otherwise
requires, used in this Supplemental Indenture with such meanings.
 
 
PART II
 
Amendments to Indenture
 
PART 2.1.   Amendments to Section 1.1.
 
(a)           The definition of “Aggregate Principal Amount” contained in
Section 1.1 of the Indenture is hereby amended by adding before the period at
the end of the definition the following:
 
“; provided, that for purposes of calculating Concentration Limitations for
compliance with clauses (iv) and (v) of the definition of Concentration
Limitations, the Aggregate Principal Amount shall be deemed to be $600,000,000”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           A new defined term, “Amendment Date” as set forth below, is added
to Section 1.1 of the Indenture in alphabetical order:
 
“Amendment Date”:  February 15, 2012.
 
(c)           The definition of “Class A Maximum Principal Amount” contained in
Section 1.1 of the Indenture is hereby amended by replacing the number
“$420,000,000” with the following:
 
“From the Closing Date to the Amendment Date, $420,000,000, and from and after
the Amendment Date, $560,000,000”.
 
(d)           The definition of “Deposit” contained in Section 1.1 of the
Indenture is hereby deleted and replaced with the following:
 
“Deposit:  Any Cash deposited with the Trustee by the Issuer on or before the
Closing Date and on the Amendment Date, as applicable, for inclusion as
Collateral and deposited by the Trustee in the Principal Collection Account on
the Closing Date or on the Amendment Date, as applicable.”
 
PART 2.2.   Amendment to Section 2.3.  Section 2.3 of the Indenture is hereby
amended by replacing the number “$420,000,000” in the first and second
paragraphs with the number “$560,000,000”.
 
PART 2.3.   Amendment to Section 2.13.  Section 2.13 of the Indenture is hereby
deleted and replaced with the following:
 
“Section 2.13    Increases on the Class A Notes.
 
(a)           The Class A Notes will be issued on the Closing Date in initial
aggregate principal amounts equal to the Class A Initial Principal Amount and
may be increased from time to time up to the Class A Maximum Principal Amount
subject to the terms and conditions herein.  The Registrar will make a record of
any such increase in principal amount of the Class A Notes in the Register.
 
(b)           After the Closing Date and up to and including the Payment Date
occurring in July 2012, the aggregate outstanding principal amount of the Class
A Notes may be increased up to the applicable Class A Maximum Principal Amount
(each such increase referred to as an “Increase”), in connection with the
acquisition of Collateral Obligations permitted to be acquired hereunder or to
be retained by the Issuer in anticipation of such acquisition; provided that an
Issuer Order from the Collateral Manager substantially in the form of Exhibit G
(an “Increase Request”) is delivered by, or on behalf of, the Issuer and
received by the Trustee.
 
(c)           The aggregate outstanding principal amount of the Class A Notes
may be increased on any Business Day pursuant to subsection (b) above, only upon
satisfaction of each of the following conditions with respect to each proposed
Increase:
 
(i)           The aggregate outstanding principal amount of the Rule 144A Global
Class A Notes may be increased no more than six times during the period from and
excluding the Closing Date to and excluding the Amendment Date.  The aggregate
outstanding principal amount of the Rule 144A Global Class A Notes shall be
increased in any number of times on or after the Amendment Date; provided, that
the aggregate principal amount of all Increases during the period from the
Amendment Date through the Payment Date occurring in April 2012 shall not, in
the aggregate, be less than $70,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           The aggregate principal amount of any Increase on or prior to the
Effective Date shall be in a minimum amount of $40,000,000 (and in integral
multiple of $50,000 in excess thereof), unless the remaining aggregate principal
amount of the Class A Notes available for an Increase is less than such minimum
amount, then in the entire available amount of the Class A Notes.
 
(iii)           No Event of Default has occurred and is continuing.
 
(iv)           After giving effect to such Increase, the principal amount of
each Class A Note shall not exceed the Class A Maximum Principal Amount.
 
(v)           The Trustee shall have received an Increase Request substantially
in the form of Exhibit G (i) specifying the aggregate principal amount of the
Increase to be applied to each Class A Note and the effective date of such
Increase and (ii) certifying that all conditions precedent to such Increase on
such Business Day have been satisfied.
 
(vi)           The prior written consent of the Majority of the Controlling
Class with respect to such Increase has been provided to the Issuer.
 
(vii)           Notwithstanding anything herein to the contrary, if on the
Payment Date occurring in July 2012 the aggregate outstanding principal amount
of the Class A Notes is less than the Class A Maximum Principal Amount of the
Class A Notes, the Issuer (or the Collateral Manager on behalf of the Issuer)
shall request from the respective Holders of the Class A Notes an Increase in an
amount equal to such remaining principal amount of the Class A Notes and
thereafter, no further Increases shall be made hereunder.
 
(d)           Upon receipt of the cash proceeds of such Increase by or on behalf
of the Issuer, the Trustee shall deposit such proceeds in the Principal
Collection Account and shall instruct the Registrar to make appropriate
notations on the Register or on its books and records of the amount of such
adjustment to the outstanding principal amounts of each of the Class A Notes as
specified in the Increase Request delivered to the Trustee in connection with an
Increase, and the Issuer hereby authorizes the Trustee to make such notations on
the Register and on its books and records as aforesaid.  Further, in accordance
with DTC's procedures, the Trustee, as Registrar, will credit or cause to be
credited to the account of the relevant Holder a principal amount of such Class
A Note equal to such Increase.
 
(e)           Notwithstanding the foregoing, or any other provision of this
Indenture (including without limitation Article XI), the Issuer, at the option
of the Equity Owner, shall have the right to direct the Trustee (such direction
to be given no later than the Business Day immediately following the receipt of
the cash proceeds of the Increase) to make a cash distribution from the cash
proceeds of such Increase to the Equity Owner but only if, and only to the
extent that, after giving effect to such cash distribution, the Aggregate
Principal Amount of the Collateral minus the Aggregate Outstanding Amount of the
Class A Notes shall not fall below $240,000,000.”
 
 
 

--------------------------------------------------------------------------------

 
 
PART 2.4.   Amendment to Section 3.2(c).  Section 3.2(c) of the Indenture is
hereby amended by adding the following sentence to the end of clause (i):
 
“On or prior to the date of the first Increase on or after the Amendment Date,
the Issuer shall deliver cash in an amount of $60,000,000 to the Trustee for
deposit in the Principal Collection Account; provided that the Issuer, at the
option of the Equity Owner, may deliver to the Trustee, in lieu of cash,
Collateral Obligations in an Aggregate Principal Amount of not less than
$60,000,000 and subject to the prior written consent of the Majority of the
Controlling Class with respect to each of such Collateral Obligation.”
 
PART 2.5.   Amendment to Section 3.14.  Section 3.14 of the Indenture is hereby
amended by replacing clauses (a) and (b) with the following:
 
“(a)           Investment of Deposit or Increases in Collateral
Obligations.  The Collateral Manager on behalf of the Issuer shall seek to
invest the Deposit and Increases, as applicable, in Collateral Obligations in
accordance with the provisions hereof.  Subject to the provisions of this
Section 3.4, all or any portion of the Deposit or Increase may be applied prior
to the end of the Reinvestment Period to purchase a Collateral Obligation or one
or more Eligible Investments for inclusion in the Collateral upon receipt by the
Trustee of an Issuer Order with respect thereto directing the Trustee to pay out
the amount specified therein against delivery of the Collateral Obligations or
Eligible Investments specified therein.
 
(b)           Investment of Deposit or Increases in Eligible Investments.  Any
portion of the Deposit or any Increase that is not invested in Collateral
Obligations at 3:00 p.m., New York City time, on any Business Day during the
Reinvestment Period shall, on the next succeeding Business Day or as soon as
practicable thereafter, be invested in Eligible Investments as directed by the
Collateral Manager in writing (which may be in the form of standing
instructions).”
 
PART 2.6.   Amendment to Section 10.3.  The first sentence of Section 10.3(b) of
the Indenture is hereby amended by adding the words “, all Increases made
pursuant to Section 2.13” after the words “Section 3.2(c)”.
 
 
PART III
 
Conditions Precedent
 
PART 3.1.    This Supplemental Indenture shall become effective as of the date
first written above upon satisfaction of the following conditions precedent:
 
(a) execution and delivery of this Supplemental Indenture by the parties hereto;
 
(b) waiver of the fifteen (15) Business Day notice period described in Section
8.1 of the Indenture by the Noteholders and the Collateral Manager, as evidenced
by their execution and delivery of their signature pages attached hereto;
 
(c) receipt by the Trustee of written consent to the substance of this
Supplemental Indenture from a Majority of the Controlling Class as evidenced by
its execution and delivery of its signature page attached hereto;
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d) delivery to and receipt by the Trustee of any Opinion of Counsel requested
pursuant to Section 8.2 of the Indenture; and
 
(e) the cancellation of the existing Class A Note and issuance of a new Class A
Note with the Class A Maximum Principal Amount as amended by this Amendment.
 
 
PART IV
 
Miscellaneous
 
PART 5.1.   Governing Law.  This Supplemental Indenture shall be construed in
accordance with and governed by the laws of the State of New York applicable to
agreements made and to be performed therein without regard to conflict of laws
principles that would apply the law of a jurisdiction other than the laws of the
State of New York.
 
PART 5.2.   Ratification of Indenture; Supplemental Indenture Part of
Indenture.  Except as expressly supplemented hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.  This Supplemental Indenture
shall form a part of the Indenture for all purposes, and every Holder of Class A
Notes heretofore or hereafter authenticated and delivered shall be bound hereby.
 
PART 5.3.   Counterparts.  The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.  Delivery by facsimile or other
electronic means of an executed signature page of this Supplemental Indenture
shall be effective as delivery of an executed counterpart hereof.
 
PART 5.4.   Execution, Delivery and Validity.  The Issuer represents and
warrants to the Trustee that this Supplemental Indenture has been duly and
validly executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against such party in accordance with its terms.
 
PART 5.5.   Acceptance by Trustee.  The Trustee accepts the amendment to the
Indenture as set forth in this Supplemental Indenture and agrees to perform the
duties of the Trustee upon the terms and conditions set forth in the Indenture,
as amended and supplemented hereby.
 
PART 5.6.   Binding Effect.  This Supplemental Indenture shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
 
PART 5.7.   Concerning the Trustee.  The recitals contained in this Supplemental
Indenture shall be taken as the statements of the Issuer and the Trustee assumes
no responsibility for their correctness.  The Trustee makes no representation as
to the validity, execution, or sufficiency of this Supplemental Indenture
(except as may be made with respect to the validity of the Trustee’s obligations
hereunder).  In entering into this Supplemental Indenture, the Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of or affecting the liability of or affording protection to the Trustee.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
 

   
LOCUST STREET FUNDING LLC,
      as Issuer          
By:
/s/Gerald F. Stahlecker
   
Name:
Gerald F. Stahlecker    
Title:
Executive Vice President

 
 

   
CITIBANK, N.A.,
      as Trustee          
By:
/s/Thomas J. Varcados
   
Name:
Thomas J. Varcados    
Title:
Vice President



 
 

--------------------------------------------------------------------------------

 
 
As consented to by:
 
JPMORGAN CHASE BANK, N.A.,
    as Majority of the Controlling Class  

 

   
By:
/s/ Louis J. Cerrotta
 
Name:
Louis J. Cerrotta  
Title:
Executive Director  

 
 
 

--------------------------------------------------------------------------------

 
 
As consented to by:
 
FS INVESTMENT CORPORATION,
    as Collateral Manager  

 

   
By:
/s/ Gerald F. Stahlecker
 
Name:
Gerald F. Stahlecker
 
Title:
Executive Vice President
 

 
 

--------------------------------------------------------------------------------

 
 